Skins Inc.
1115 Broadway- 12th Floor
New York, NY 10010
 
July 30, 2008
 
Re:  Share Issuance for Finder’s Fee for CFO
 
Dear Alicia Johnson,
 
In accordance with our discussions, Skins Inc. (the “Company”) is pleased to
confirm our agreement with you regarding the aforementioned subject.
 
You have been engaged to search for a Chief Financial Officer for Skins Inc.


Skins Inc. has hired a CFO candidate, Michael Solomon, through your services. If
during a six (6) month probation period, starting on June 16, 2008, we terminate
the employee for Cause or the employee voluntarily leaves the employment of
Skins Inc. for any reason, you will use your best efforts to locate the Company
a suitable replacement candidate during the remaining portion of the six month
period.


You have agreed to be compensated solely through shares of Skins Inc. as
follows:


a. 200,000 shares of Skins Inc. Common Stock to be issued upon the date of this
letter agreement.


b. The 200,000 shares can only be transferred or sold after the expiration of
the six-month probation period commencing on June 16, 2008. You understand that
the transferability of the shares will also be subject to various securities
laws and regulations. If during the six-month probation period, you fail to
present suitable replacement candidates the shares issued to me are subject to
forfeiture. For purposes of this agreement, “failure to present suitable
replacement candidates shall mean arranging for interviews with no less than
three (3) candidates for the CFO position where such candidates have experience
and credentials similar to that of Michael Solomon.


c. The shares will only be issued to you if such issuance is exempt under
federal and state securities laws. You agree that you can sign and attest to the
accredited investor representations attached hereto as Exhibit A.


Miscellaneous Provisions:


It is expressly understood and agreed by the parties that this Agreement and all
of its terms shall be binding upon the parties’ respective representatives,
executors, administrators, successors and assigns.


 
 

--------------------------------------------------------------------------------

Alicia Johnson
July 30, 2008
Page 2
 
 
This Agreement, in all respects, shall be interpreted, enforced and governed by
and under the laws of the State of New York.


This Agreement constitutes a single, integrated, written contract, expressing
the entire agreement between the parties. In this regard, the parties represent
and warrant that they are not relying on any promises or representations which
do not appear written herein. The parties further understand and agree that this
Agreement can be amended or modified only by a written agreement, signed by all
of the parties hereto.


This Agreement may be executed in one or more counterparts, which may be in the
form of a facsimile. Each signed counterpart shall be enforceable as against any
party who signed it, and all shall constitute but one and the same instrument.


[SIGNATURE PAGE TO FOLLOW]
 


 
 

--------------------------------------------------------------------------------

Alicia Johnson
July 30, 2008
Page 3


 
Very truly yours,
     
Skins Inc.
     
/s/ Mark Klein                      
Mark Klein
Chief Executive Officer
   
I have read and accept the above terms of this letter:
   
/s/ Alicia Johnson                                
Signature of Alicia Johnson
 



 
 
 


 
